Citation Nr: 1733001	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  15-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease (DJD) of the knees.

2. Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss. 

3. Entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army Air Forces from April 1942 to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  An October 2012 rating decision declared the Veteran incompetent to handle disbursement of funds, as all fiduciary responsibilities are handled by his daughter, the Appellant. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in March and September 2016 and in June 2017. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The most probative evidence of record shows that a bilateral knee disorder, to include DJD of the bilateral knees was not manifested during service or within one year after service, and such disorder is not otherwise shown to be a result of his active military service.

2. Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VII in the right ear and auditory acuity Level VII in the left ear.

3. The Veteran's service-connected disability does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for DJD of the bilateral knees have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

3. The criteria for establishing a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In March and September 2016 and in June 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran's service treatment records (STRs) are unavailable. In October 2012, the RO issued a Formal Finding of Unavailability.  As in this appeal, where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); Kowalski v. Nicholson, 19 Vet. App. 171,179 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs due to the 1973 fire at the National Personnel Records Center (NPRC) facility does not create an adverse-presumption rule.  

Analysis

1. Entitlement to service connection for DJD of the bilateral knees.

The Veteran seeks service connection for DJD of the bilateral knees as a result of his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

Upon review, the Veteran has a current bilateral knee disorder, diagnosed as DJD of the bilateral knees.  Also, the Veteran has presented credible lay evidence that indicates an in-service event.  The Veteran's Military Occupational Specialty (MOS) was that of an airplane and engine mechanic.  The Veteran's duties would have included examining portions of the aircraft such as the wings and fuselage for evidence of damage such as cracks, bent or broken members, and looseness which might cause dangerous vibration.  Other duties would include correcting defects with maintenance, repairs and minor adjustments.  In the absence of the Veteran's STRs, and in resolving all reasonable doubt in the Veteran's favor, his account of having sustained injury to his knees while carrying out the duties of his MOS by jumping down off of airplane is consistent with the duties required of his MOS.  See https://militaryyearbookproject.com (08/07/2017).  However, as will be discussed below, the most persuasive evidence of record is against a finding that the Veteran's bilateral knee disorder, to include DJD of the knees, is related to service. 

As discussed above, the Veteran's STRs are unavailable.  Post-service medical treatment records indicated that the Veteran was afforded a VA knees and legs conditions examination in June 2012. The Veteran was diagnosed with DJD of the bilateral knees.  The examiner noted that the Veteran's bilateral knee condition had been disabling since 2000, when the Veteran's primary care physician diagnosed the Veteran's bilateral knee disorder.  The Veteran also underwent a VA aid and attendance examination in June 2012.  The examiner confirmed the Veteran's 2000 diagnosis of DJD of the knees.  In a VA examination of the Veteran's knees, conducted in May 2016, the examiner confirmed the Veteran's DJD of the knees diagnosis.  During the examination, the Veteran reported chronic bilateral knee pain.  The Veteran reported that his bilateral knee pain had progressively worsened and resulted in him using a wheelchair.  The Veteran reported that he was not treated for a bilateral knee disorder during service and that as he got older, his knees began to hurt, approximately 40 years ago.  The Veteran also reported that during WWII, he would jump off the wings of planes which resulted in injury to his knees.  The Veteran reported that he began treatment for his bilateral knee disorder approximately 20 years ago, and began receiving cortisone injections to the bilateral knees to alleviate pain approximately 10 years ago.  The Veteran received cortisone injections in his bilateral knees several times a year and continues to receive the injections.  A VA treatment record indicated that the Veteran was diagnosed with dementia in April 2016. 

The May 2016 VA examiner opined that she could not resolve the issue of medical etiology of the Veteran's bilateral knee joint osteoarthritis without resorting to speculation due to the lack of information. The examiner noted that there were no STRs available and no medical records that documented the Veteran's bilateral knee disorder. The examiner noted that the Veteran had dementia and was considered an unreliable historian. Most notably, the Veteran reported that he was stationed in Normandy and Africa. The Veteran's daughter and fiduciary reported that the Veteran was never in Normandy and that during service, the Veteran would jump off planes after painting them. The Veteran's daughter reported that the Veteran was not a paratrooper.  

The most recent VA knees and lower legs conditions examination of November 2016 confirmed the Veteran's DJD of the bilateral knees diagnosis. The Veteran reiterated that he began experiencing bilateral knee pain approximately 40 years ago, most critically, approximately 5 months after WWII. The Veteran reiterated that his DJD of the bilateral knees is due to his MOS.  The examiner noted that the Veteran had dementia; therefore, his daughter provided most of the information. The Veteran's daughter reported that the Veteran has had knee pain and/or trouble for his entire life. The Veteran reported flare-ups approximately once a year. The Veteran was non-ambulatory and used a wheelchair. The Veteran's daughter reported that she observed the Veteran's discomfort in his bilateral knees when he stood up for transfers from one location to another. The examiner noted that the Veteran has never had surgery on his knees. 

The November 2016 examiner opined that it was less likely than not that the Veteran's DJD of the bilateral knees was incurred in or caused by the Veteran's service. The examiner's rationale was that degenerative arthritis is a common condition of aging. The examiner explained that medical literature is notable for consistently high rates of osteoarthritis/degenerative arthritis in the general population by the age of 50. The examiner cited to the National Health and Nutrition Examination Survey (Survey), which found that the prevalence of osteoarthritis/degenerative arthritis to be less than 0.1 percent in those aged 25-34 years old versus a rate of over 80 percent in people over age 55. The Survey indicated that advanced age is one of the strongest risk factors associated with osteoarthritis. During the examination, the Veteran reported the onset of his bilateral knee pain shortly after WWII. The examiner noted that the Veteran had dementia and that it was difficult to rely on his report. The examiner relied on statements from the Veteran's daughter/fiduciary, that the Veteran has had knee pain his whole life. The examiner considered the Veteran's statements made during the May 2016 VA examination that his knee pain began approximately 40 years ago.

According to the November 2016 examiner, the onset of the Veteran's bilateral knee pain would have been around the age of 50 which is consistent with the onset of arthritis in the general population. The examiner opined that given the common nature of arthritis in the general population, the likely onset of the Veteran's bilateral knee pain around the age of 50, his previous report of receiving cortisone injections in his knees around the age of 80, and the recorded diagnosis of his bilateral knee degenerative arthritis based on available x-rays at the age of 88, that it is at least as likely as not that the Veteran's DJD of the bilateral knees had its onset and etiology in the usual course of the disease as would be expected in the general population. Therefore, the examiner opined that it is less likely than not that the Veteran's DJD of the bilateral knees had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

Upon review of the evidence, the Board finds the November 2016 VA medical opinion highly persuasive as it speaks to the question at hand. It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the November 2016 VA examiner's medical opinion is afforded great probative value as the examiner discussed the Veteran's claims file and available medical records in her medical opinion. The examiner also discussed the Veteran's and his daughter's/fiduciary's statements regarding the Veteran's MOS and his claimed in-service injury. In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. In this appeal, the examination report and opinion provided by the VA examiner in November 2016, provides a solid basis for the opinion provided, with sound reasoning and conclusions. Given this, it is afforded great probative weight in finding that the Veteran's DJD of the bilateral knees is etiologically related to his service.

The Board acknowledges the Veteran's assertions that his bilateral knee disorder is due to the physical demands of his MOS. Lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). During the May and November 2016 VA examinations, the Veteran reported that he would jump off the wings of planes during WWII and that his bilateral knee pain began approximately 5 months after WWII.  The Board recognizes that competent medical evidence can be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159 (a)(1). As to the etiology of the Veteran's current DJD of the bilateral knees, the Veteran lacks the medical expertise and specialized knowledge to determine the nexus or relationship of his diagnosed bilateral knee disorder to his military service. See Layno; Barr, supra. Thus, the Board affords little probative weight to the Veteran's opinion that his bilateral knee disorder is related to his period of service. See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  

During the May 2016 VA examination, the Veteran reported that he began to experience pain in his bilateral knees approximately 40 years ago and the he began treatment for bilateral knee pain approximately 20 years ago. The November 2016 VA examiner opined that the onset of the Veteran's bilateral knee pain would have been around the age of 50 which is consistent with the onset of arthritis in the general population. The Veteran was approximately 90 years old during the May 2016 examination and was approximately 50 years old when he first experienced bilateral knee pain.  According to the November 2016 examiner, the Veteran's previous report of receiving cortisone injections in his knees around the age of 80, and the recorded diagnosis of his degenerative arthritis of the bilateral knees based on available x-rays at the age of 88, it is at least as likely as not that the Veteran's DJD of the bilateral knees had its onset and etiology in the usual course of the disease as would be expected in the general population. As such, the Veteran's lays statements with regards to the etiology of this bilateral knee disorder is afforded little probative value. As to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran lacks the specialized knowledge to identify a nexus/relationship between his bilateral knee disorder and his service. 

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of bilateral knee pain in-service due to jumping off of the wings of airplane, as an airplane and engine mechanic, does not necessarily permit service connection of DJD of the bilateral knees as shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The November 2016 VA examiner found that there is insufficient probative evidence to link the Veteran's current DJD of the bilateral knees to symptoms he contends he experienced in service, or approximately 5 months after his discharge.  Accordingly, service connection is not warranted on a direct basis 

The evidence indicates that the Veteran did not seek treatment for DJD of the bilateral knees until 2000, approximately 55 years after separation.  The most probative evidence of record indicates that the Veteran's diagnosed DJD of the bilateral knees did not manifest to a compensable degree within the one year presumptive period after separation. Thus, the Veteran's current lay statements regarding the nexus/relationship between the Veteran's diagnosed DJD of the bilateral knees and his service are found to lack credibility because they are inconsistent and directly contradicted by other medical evidence of record. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for DJD of the knees on a presumptive basis and must be denied.  
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.


2. Entitlement to an initial disability rating in excess of 40 for bilateral hearing loss. 

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the currently assigned 40 percent rating. Relevant evidence of record consists of reports from VA examinations provided to the Veteran in June 2016, July 2015, and January 2017. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's service-connected bilateral hearing loss has been evaluated at 40 percent disabling under DC 6100 for hearing loss. The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §4.85, DC 6100. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

The results of the Veteran's June 2012 VA audiometry examination reveal no worse than Level VII hearing acuity in the right ear and Level VII hearing acuity in the left ear. As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86. The Veteran's test results demonstrated a puretone threshold of 55 decibels or more in all four frequencies in both service-connected ears. Therefore, the Veteran is entitled to consideration for exceptional patterns of hearing impairment in both ears. Application of the above-noted findings to Tables VI and VII result in a 40 percent disability rating under 38 C.F.R. §4.86(b), DC 6100.

The Veteran was afforded a VA audiometry examination in July 2015 and January 2017. The July 2015 Maryland CNC speech test results were AD: 22 percent and AS: 30 percent.  The audiology examination was inadequate as it did not include puretone average results. During the January 2017 audiometry examination, the Veteran's hearing acuity could not be determined. The January 2017 examiner noted that the Veteran could not be tested. According to the examination report, the puretone test results were invalid for rating purposes as the Veteran was unable to respond to behavioral testing. The Veteran was instructed 4 times to respond to behavioral testing without resolve. The Maryland CNC word recognition score was not appropriate due to language difficulties, cognitive problems, or inconsistent word recognition scores etc. As such, the examiner opined that the combined use of puretone average and word recognition scores were inappropriate. Therefore, the Board relies on the results of the June 2012 VA examination as it presents the most favorable outcome for the Veteran. Furthermore, the Board finds the June 2012 VA examiner's opinion highly probative to the question at hand. The examiner was an audiologist and possessed the necessary education, training, and expertise to provide the requested opinion. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the June 2012 VA examiner conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations. 

The Board, in no way, discounts the difficulty that the Veteran experiences as a result of his bilateral hearing loss. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R.            § 3.159 (a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Hence, the Board must base its determination on the results of the pertinent audiological evaluation of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a disability rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss. His hearing acuity has been no worse than Level VII in the right ear and Level VII in the left ear, which equates to a 40 percent disability rating under Table VII, but no higher. 

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the June 2012 and January 2017 VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

For all the foregoing reasons, the Board finds that the claim for a disability rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3. Entitlement to TDIU. 

As noted in the Board's March 2016 Remand, the issue of entitlement to a TDIU rating has been raised by the record; specifically, the June 2012 VA aid and attendance examination report that noted that the Veteran was unable to work due "to general deconditioning due to age related infirmities." Thus, the Board found that issue of entitlement to TDIU had reasonably been raised during the adjudicatory process of the underlying claim for an increased initial rating for bilateral hearing loss and was a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  Thereafter, in an October 2012 rating decision, the AOJ denied entitlement to TDIU.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently unemployed.  While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); supra. In determining whether an appellant is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor may advancing age be considered.

With regards to this Veteran, service connection is currently in effect for bilateral hearing loss, evaluated at 40 percent disabling.  However, the Veteran's service-connected bilateral hearing loss does not meet the percentage threshold requirements provided in 38 C.F.R.  § 4.16(a) for consideration of entitlement to a TDIU based on his service-connected disability. 

Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), however, the Board has no authority to assign a TDIU rating under 38 C.F.R. 
§ 4.16(b) in the first instance, and must first refer the claim to the Director of Compensation Service for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

Upon review, the evidence of record does not persuasively show that the Veteran's bilateral hearing loss renders him unemployable.  The Board notes that the RO found that the Veteran was not entitled to TDIU in an October 2012 rating decision.  The RO recognized that the Veteran indicated that he could not work due to his service-connected bilateral hearing loss.  During a May 2016 VA examination, the Veteran reported that he was able to work until age 75.  The record evidence does not indicate that the Veteran has obtained further education or training since he reportedly stopped working at age 75.

The June 2012 VA audiologist opined that the Veteran's service-connected bilateral hearing loss did not preclude the Veteran from obtaining gainful employment.  The examiner opined that the Veteran's hearing loss was not a barrier to employment in a wide range of employment settings.  According to the examiner, many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  The only limitation that the examiner noted was that the Veteran may have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment i.e., speakers, intercoms, etc.  As such, the Veteran's service-connected bilateral hearing loss does not render him incapable of the mental and physical requirements of substantially gainful employment. 

The June 2016 VA aid and attendance examiner opined that the Veteran is unable to work due to "general deconditioning due to age related infirmities."  The June 2016 examiner also concluded that the Veteran was unable to secure or maintain any gainful employment due to "multiple disabilities including bilateral knees DJD and weakness, an inability to stand or walk without assistance, general disability, chronic lymphocytic leukemia, and advanced age."  The Veteran is not service-connected for any of the conditions listed by the June 2012 examiner.  As such, 38 C.F.R. § 4.19 provides that "unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating."  In this appeal, and aptly noted by the record evidence, the physical effects due solely to the of the Veteran's service-connected bilateral hearing loss do not preclude the Veteran from securing substantially gainful employment.

The record, however, does not persuasively show that due to the Veteran's service-connected bilateral hearing loss that he is incapable of employment.  The Veteran has no impairment due to a service-connected disability that prevents him from performing the mental and physical acts required of employment.  Thus, the evidence of record does not persuasively support a finding that the Veteran's service-connected bilateral hearing loss, alone, prevents him from securing and following a substantially gainful occupation.

For the reasons discussed above, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16, including on an extra-schedular basis, as part of the discrete claim for increased compensation for the underlying bilateral hearing loss.  Accordingly, the preponderance of the evidence is against the claim and benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.


ORDER

Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease (DJD) of the knees, is denied.

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss is denied. 

Entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU) is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


